NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-30223

                Plaintiff-Appellee,             D.C. No. 3:16-cr-00062-TMB-1

 v.
                                                MEMORANDUM*
MI RAN YU,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Alaska
                  Timothy M. Burgess, District Judge, Presiding

                             Submitted May 21, 2019**

Before: THOMAS, Chief Judge, FRIEDLAND and BENNETT, Circuit Judges.

      Mi Ran Yu appeals from the district court’s judgment and challenges the 8-

month sentence imposed upon her guilty-plea conviction for 20 counts of health

care fraud, in violation of 18 U.S.C. § 1347. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Yu argues that the district court placed too much weight on the 18 U.S.C.

§ 3553(a) sentencing factor relating to deterrence, and thus imposed a

substantively unreasonable sentence. Contrary to Yu’s contention, the court

properly considered the sentencing factors and did not abuse its discretion in

giving greater weight to the need for deterrence. See United States v. Gutierrez-

Sanchez, 587 F.3d 904, 908 (9th Cir. 2009) (“The weight to be given the various

[section 3553(a)] factors in a particular case is for the discretion of the district

court.”). The within-Guidelines sentence is substantively reasonable in light of the

section 3553(a) sentencing factors and the totality of the circumstances, including

the seriousness of the offense and the need for general and specific deterrence. See

Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                            2                                     18-30223